Title: From George Washington to Alexander Hamilton, 22 April 1783
From: Washington, George
To: Hamilton, Alexander


                        
                            Dear Sir
                            Newburgh 22d April 1783
                        
                        I did not receive your letter of the 15th till after my return from Ringwood, where I had a meeting with the
                            Secretary at War for the purpose of making arrangements for the release of our Prisoners—agreable to the resolve of
                            congress of the 15th Instt.
                        Finding a deversity of opinions respecting the Treaty, and the line of conduct we ought to observe with
                            Prisoners, I requested in precise terms, to know from Genl Lincoln (before I entered on the business) whether we were to
                            exercise our own judgment with respect to the time as well as mode
                            of releasing them— or was to be confined to the latter—being informed that we had no option in the first, congress wishing
                            to be eased of the expence as soon as possible, I acted solely on that ground.
                        at the sametime, I scruple not to confess to you, that if this measure was not dictated by necessity, it is,
                            in my opinion, an impoletic one; as we place our selves in the power of the British, before the treaty is definitive. The
                            manner in which Peace was first announced, & the subsequent declarations of it, have led the Country and
                            army into a belief that it was final. the Ratification of the Preliminary articles on the 3d of February, so far confirmed
                            this, that one consequence resulting from it is, the Soldiers for the War conceive the term of their
                            Servises has actually expired; & I believe it is not in the power of Congress, or their
                            Officers, to hold them much, if any, longer—for we are obliged at this moment to increase our gards to prevent rioting the Insults which the Officers meet with in attempting to hold them to their duty—The proportion of these men amount
                            to seven Elevenths of this rmy. these we shall loose at the moment the British army will receive, by their Prisoners, an
                            augmentation of five or 6000 men.
                        It is not for me to investigate the causes which induced this measure. nor the policy of these Letters—from
                            authority—which gave the Tone to the present sentiments. but since they have been adopted, we ought,
                            in my opinion, to put a good face upon matters; and by a liberal conduct throughout, on our part (freed from appearances
                            of dis’trust) try if we cannot excite similar dispositions on theirs. Indeed, circumstanced as things now are, I wish most fervently that all the Troops which are not retained for a Peace Establishment were to be
                            discharged immediately or such of them at least as do not incline to await the settlement of their accounts—If they continue
                            here their claimes, I can plainly perceive, will encrease; and our perplexities multiply. a Petition is this moment
                            handed to me from the Non Comd officers of the connecticut line solliciting half pay; It is well drawn I am told, but I did
                            not read it—I sent it back without appearing to understand the contents, be cause it did not come through the channel of
                            their officers. This may be followed by others, and I mention it to shew the necessity—The absolute necessity—of
                            discharging the wars men as soon as possible.
                        I have taken much pains to support Mr Morris’s administration in the army—and in proportion to its numbers,
                            I believe he had not more friends any where; —but if he will neither adopt the mode which has been suggested—point out any
                            other—nor shew cause why the first is either impractiable or impolitic (—I have heard he objects to it—) they will
                            certainly attribute their disappointment to a luke warm ness in him. or some design incompatable with their Interests. and
                            here, my dear Colo. Hamilton, let me assure you, that it would not be more difficult to still the Raging Billows in a
                            tempestuous Gale, than to convince the officers of this army of the justice, or policy of paying men in civil offices full
                            wages, when they cannot obtain a Sixtieth part of their dues. I am not unapprised of the
                            arguments which are made use of upon this occasion, to discriminate the cases; but they really are futile; & may
                            be summed up in this, that, tho’ boath are contending for the same rights, & expect equal benefits yet both cannot
                            submit to the same inconveniences to obtain them. otherwise, to adopt the language of simplicity, and plainess, a
                            ration of Salt Pork with, or with out Pease, as the case often is, would support the one as well as the other. and
                            in such a struggle as ours, woud, in my opinion, be alike honourable in boath.
                        My anxiety to get home increases with the prospect of it, but when is it—to happen? I have not heard that
                            congress have yet had under consideration the Lands, and other gratuities—which at different periods of the war—have
                            been promised to the army—Does not these things evence the necessity of a Committee’s repairing to camp in order to
                            arrange and adjust matters, without spending time in a tedious exchange of letters. unless some thing of this kind is
                            adopted, business will be delayed; and expences accumulated—or, the army will break up in disorder. go home
                            enraged—complaining of injustice—and com mitting enormities on the innocent Inhabitants in every direction.
                        I write to you unreservedly—If therefore, contrary to my apprehensions all these matters are in a proper
                            train, and Mr Morris has devised means to give the rmy three months pay—you will, I am perswaded excuse my
                            precipitency and sollicitude, by ascribing it to an earnest wish to see the war happily, and honourably
                            terminated. To my anxious desire of enjoying some repose. and the necessity of my paying a little attention to my
                            private concerns, which have suffered considerably in Eight years absence.
                        McHenry, expressing—in a letter I have lately received from him—a wish to be appointed official Secretary to
                            the Court of Versailles—or London—I have by this oppertunity written to Mr Livingston & Mr Maddisen in warm term,; & wish him success with all my heart. I am—Dr Sir—&c
                        
                            Go: W
                        
                    